NUMBER 13-19-00626-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

JOSE LUIS GARCIA JR.,                                                            Appellant,

                                              v.

THE STATE OF TEXAS,                                                               Appellee.


                    On Appeal from the 398th District Court
                         of Hidalgo County, Texas.


                                         ORDER
             Before Justices Benavides, Longoria, and Tijerina
                             Order Per Curiam

       This cause is before the Court on appellant's third motion for extension of time to

file the brief. Appellant’s brief was originally due to be filed on June 3, 2020, and appellant

was previously granted two extensions.

       The Court, having fully examined and considered appellant's third motion for

extension of time to file the brief and the extensions previously granted in this cause, is
of the opinion that, in the interest of justice, appellant's third motion for extension of time

to file the brief should be granted with order. The Court looks with disfavor upon the delay

caused by counsel's failure to have filed a brief in this matter and further motions for

extension of time will not be granted absent exigent circumstances.

       Appellant's third motion for extension of time to file the brief is hereby GRANTED

in part and DENIED in part, and the Honorable O. Rene Flores, counsel for

appellant, is hereby ORDERED to file the appellate brief with this Court on or

before February 1, 2021.

                                                                     PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed the
23rd day of December, 2020.




                                              2